﻿It
gives me great pleasure to convey to you, Sir, and to
your friendly country, Saint Lucia, our sincere
congratulations on your election as President of the
General Assembly at its fifty-eighth session. I am
confident that your great skills and abilities will
guarantee the success of our proceedings at this
session. I also would like to express to your
predecessor, Mr. Jan Kavan, deep appreciation for his
remarkable stewardship of the fifty-seventh session.
I would also like to take this opportunity to
extend to Mr. Kofi Annan, Secretary-General of the
United Nations, our thanks and appreciation for his
tireless efforts to strengthen the role of our
Organization in order to enable it to attain its
objectives of achieving peace, security and
development in the world.
Since the opening of the previous Assembly
session, the world has witnessed a series of
developments that have contributed to the further
deterioration of global security and stability. Crises and
conflicts are proliferating, while there has been an
increase in poverty and exclusion and in the spread of
disease in many parts of the world. Faced with this
array of challenges, the international community is
called upon to assume its responsibilities and take
resolute action. All Member States must renew their
commitment to the noble principles enshrined in the
Charter of the United Nations, work together in the
framework of an international consensus to strengthen
the role of our Organization in the maintenance of
peace and security and find solutions to current
international issues. We are convinced that that is the
best way to ensure that the world is governed by the
principles of dialogue, cooperation and consensus.
The new challenges facing the international
community and the necessity of establishing relations
based on justice, equity and harmony, demand that we
unite our efforts to ensure that the United Nations
remains the framework for our common endeavours to
preserve peace and security — the embodiment of
international law, to which all countries must be
committed and which they must implement in a non-
selective manner, without double standards.
These new challenges also require the United
Nations to enhance its efficiency and improve its
working methods, taking into account the noble
principles enshrined in the Charter, by strengthening its
main organs, particularly the Security Council, which
must regain its credibility with regard to the maintenance
of international peace and security, and by revitalizing
and enhancing the role of the General Assembly in the
interests of peace, security and development.
In this regard, we support the Secretary-General’s
call to accelerate the introduction of necessary reforms,
and we stress that Tunisia, which has participated in
the past in the debate on these reforms, stands ready to
continue to contribute effectively to international
efforts aimed at achieving this objective, which is now
more urgent than ever.
We are convinced that the deterioration of the
global situation requires the international community to
adopt a comprehensive and multidimensional approach,
based on the interdependence of peace and security on
the one hand, and development on the other. We
believe that peace and security cannot prevail
throughout the world unless the development needs of
all peoples are addressed. We also recognize that
development cannot be achieved in the absence of
security and peace for all.
Of course the pursuit of such an objective will
require all members of the international community to
pool their efforts and show greater solidarity so as to
eliminate the root causes of tension and to eradicate
poverty and deprivation, which are breeding grounds
for trouble and instability.
Since the change of 7 November 1987, Tunisia
has called for the adoption of such an approach and has
presented, at the regional and international levels,
numerous initiatives and proposals, whose objective is
to build the foundation for a world with a greater
capacity to attain the goal of peace, security and
development and to spread the values of dialogue,
tolerance and solidarity among all peoples.
20

In this context, President Zine El Abidine Ben Ali
of Tunisia called in 1989, from this lofty rostrum, for
the conclusion of a pact for peace and progress in the
framework of the United Nations, drawing together the
countries of the North and the South and based on
peace and justice and the strengthening of cooperation
among all countries of the world.
All the initiatives and proposals put forward by
the President of Tunisia since that date have been
consistent with that call, as they stem from the
determination of Tunisia and its President to ensure the
effectiveness of our country’s contribution to
addressing issues of peace, security and development,
particularly in relation to the phenomenon of terrorism
and the means of combating it and to the
implementation of mechanisms for conflict resolution
in the Arab and African regions.
In line with the comprehensive character of the
Tunisian approach, the President of Tunisia has
consistently called on the international community to
help developing countries strengthen their economies
through a number of regional and international
initiatives such as those related to debt relief, in
particular debt recycling for middle-income countries;
the transfer of science and technology to developing
countries and a call for the convening of a world
summit on the information society.
President Ben Ali also called for the
dissemination of the values of solidarity and
compassion as a means of contributing to the
eradication of poverty, marginalization and exclusion
in all parts of the world — a call that led to the
establishment of the World Solidarity Fund.
Tunisia, which has succeeded in creating a
secure, stable and well-balanced society that is
integrated into the mainstream of the modern world,
believes that the well-being of humankind is the
ultimate objective and, on the basis of its own national
experience, that the fight against extremism and
terrorism, which constitute a serious threat to the entire
world, cannot succeed unless it is comprehensive and
multidimensional in nature and takes into account not
only the security dimension but also the need to
address the root causes of the phenomenon.
We therefore underscore the necessity of working
to develop a common international approach to fighting
the phenomenon of extremism and terrorism, taking
into account all relevant international conventions.
In this context, pending the achievement of the
necessary progress in the adoption of a comprehensive
international mechanism to fight terrorism, we would
like to reiterate Tunisia’s call for the conclusion of a
code of conduct to fight terrorism, to which all
countries adhere and which will include the principles
around which a consensus could be built. Such a code
of conduct could constitute a common denominator in
collectively confronting this phenomenon. An
international conference could be convened to lay the
groundwork for such a code of conduct.
The wide international support enjoyed by the
proposal to establish the World Solidarity Fund
testifies to the need for such a mechanism, which is
aimed at reducing the suffering, poverty, exclusion and
marginalization endured by a great number of peoples
throughout the world, particularly in Africa.
While we reiterate our sincere gratitude to
Member States for their support for this initiative, we
remain convinced that, as the Fund was set up in
February 2003 and has become one of the official
mechanisms of the United Nations system, Member
States will spare no effort in speeding up its
operationalization, thus allowing it to begin its
activities as soon as possible and thereby contribute to
the achievement of the Millennium Development
Goals. We therefore urge the international community
and all relevant actors, including State and private
organizations, to mobilize the necessary financial
resources for the Fund so as to allow it to fulfil its
noble humanitarian objectives. It is also imperative, in
this regard, to speed up the establishment of the
proposed high-level committee, whose task is to define
the strategy of the World Solidarity Fund and to
mobilize the resources needed for its activities.
The widening digital gap between industrialized
and developing countries requires us to take the
necessary practical measures to enable all countries of
the world to take advantage of the broad prospects
provided by the technological revolution in the field of
communications. In that context, Tunisia called for the
convening of a World Summit on the Information
Society. We are now intensifying our preparation for
the second phase of that Summit, which will be held in
Tunis in November 2005.
While expressing its determination to contribute
effectively to the first phase, which is due to be held in
Geneva in December this year, Tunisia will do its
21

utmost to ensure that the Tunis summit will constitute
an opportunity to elaborate a common approach, in
order to contribute to strengthening cooperation
between all members of the international community
and to consolidate the role of information and
communication technologies in development. We are
confident that the member States that chose Tunisia to
host the Summit will do their utmost to make the
summit a success.
Convinced of the role of sports in strengthening the
bonds of friendship, cooperation and rapprochement
between peoples, and taking into account the
importance of physical education as an instrument to
consolidate the foundations of peace and promote
development in the world, Tunisia decided to present to
this session of the General Assembly a draft resolution
proclaiming the year 2004 an international year of
sports and physical education in the service of peace
and development. We express the hope that this
proposal, which has already received the support of the
African Union and the Organization of the Islamic
Conference, will get wide support from the international
community and other international sports bodies.
The Middle East continues to suffer from a cycle
of violence and tension. The road map, which Tunisia
supported, revived hope for the resumption of the
peace process. However, that hope was soon faced with
Israel’s insistence on imposing the reality of occupation
and continuous military campaigns against the Palestinian
people, including the decision to expel President Yasser
Arafat, despite the Palestinian Authority’s readiness to
fulfil its commitments in the framework of the road
map. In the face of the deteriorating situation, we
believe that the international community, particularly
the members of the Quartet, should not allow the will
of peace to be defeated and should therefore spare no
effort to enhance the peace process.
While reiterating its attachment to the peace
process and its determination to contribute effectively
to its success, Tunisia stresses the need to respect the
legitimacy of the Palestinian Authority and its
leadership, chosen freely by the Palestinian people. We
also believe that, given the continuing tragic conditions
of the Palestinian people, it is high time to heed the call
made by President Zine El Abidine Ben Ali during the
Extraordinary Arab Summit held in Cairo in October
2000 to provide the Palestinian people with
international protection, particularly as that call was
supported by many States.
The ongoing suffering of the Iraqi people is a
source of great concern and profound preoccupation for
the international community. While remaining attached
to the principle of the independence and territorial
integrity of Iraq, we wish to emphasize the need for the
international community to join hands and for the
United Nations to assume its central role to ensure that
peace and stability prevail in that fraternal country,
thus allowing for the start of reconstruction and the
return to normal life for the Iraqi people.
In that regard, Tunisia hopes that the adoption of
the first steps, which were welcomed by Security
Council resolution 1500 (2003), will lead as soon as
possible to restoration of the sovereignty of the Iraqi
people. Furthermore, while condemning in the
strongest possible terms the terrorist attack against the
United Nations headquarters in Baghdad, we pay a
tribute to the Secretary-General, who, despite the
gravity of that painful attack, decided to let the United
Nations continue to pursue its efforts of helping the
Iraqi people overcome their present predicament.
Tunisia attaches great importance to the various
forms of integration and partnership within the regional
groupings it belongs to. In that regard, we avail
ourselves of this opportunity to express our deep
satisfaction following the agreement reached between
sisterly Libya and the United States, Great Britain and
France on the issues relating to the Lockerbie and
Union de transports aériens incidents, following
Tripoli’s fulfilment of all its commitments under the
relevant Security Council resolutions. We have no
doubt that, now that the sanctions have been
completely lifted, Libya will fully resume its role in the
Maghreb and Mediterranean regions, thus contributing
to reinvigorating the Arab Maghreb Union, which will
help promote more complementarity and integration
between the countries of the region and will
consolidate the foundations of security, stability and
prosperity in the Maghreb, Arab, African and
Mediterranean areas.
The settlement of this dispute augurs well, as it
coincides with the preparations Tunisia is undertaking to
host the first summit of the 5+5 dialogue, to be held in
December 2003, among the countries of the Maghreb and
the European countries of the western Mediterranean.
We look forward to this event as a step towards
enhancing partnership between the countries of the
region and deepening the values of dialogue, tolerance
and moderation among the peoples of that region.
22

Convinced of the need to strengthen common
Arab action and to consolidate the role of the League
of Arab States to enable it to attain its noble objectives,
Tunisia shall endeavour, during its presidency of the
next Arab Summit in 2004, to further strengthen the
bonds of cooperation, solidarity and complementarity
among the Arab countries.
The most recent African Union Summit, held in
Maputo in July 2003, marked the beginning of the
launching process of the African Union. The African
Union is determined to achieve the objective of
revitalizing the African continent and to confront the
serious challenges it faces. The Union hopes to get the
necessary international support in order to achieve its
goals.
Undoubtedly, the New Partnership for Africa’s
Development (NEPAD), which is bringing a new vision
for a serious and constructive partnership with the
United Nations system, its specialized agencies, the
developed countries and other relevant institutions,
deserves the support of the international community.
Such support constitutes an incentive for the African
Union to attempt to meet legitimate African needs and
address all aspects of marginalization in our continent.
The difficult global economic environment has
had an adverse impact on the economies of the
developing countries in general and the African
economies in particular. Fierce trade competition and
protectionist measures, as well as currency fluctuations
and the exacerbation of the debt burden, constitute
major constraints that have impeded progress of the
developing countries.
In that regard, we emphasize the need for all
international partners to show the political will necessary
to implement the commitments of the Millennium
Development Goals, as well as the outcomes of major
United Nations conferences and summits, notably the
International Conference on Financing for
Development held in Monterrey and the World Summit
on Sustainable Development held in Johannesburg, if
we are to overcome this difficult situation and provide
fresh impetus to development efforts.
The difficult situation we face today should not
discourage us or weaken our determination to achieve
the objectives of peace, security and stability. We must
show patience, resolve and perseverance and
collectively pledge to strengthen the United Nations
and make this session a new starting point for our
Organization in order to enable it to effectively play its
role and respond to our collective aspirations for a
more secure and stable world.



